— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. Given that petitioner has been afforded all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Avincola v Fischer, 74 AD3d 1672 [2010], lv denied 15 NY3d 711 [2010]; Matter of Perez v Fischer, 74 AD3d 1606 [2010]).
Peters, J.P., Spain, Lahtinen, Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.